


Exhibit 10.54


FIRST AMENDMENTTO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "First
Amendment"), dated as of July 6, 2004, is made and entered into by and between
DIODES INCORPORATED, a Delaware corporation ("Borrower"), and UNION BANK OF
CALIFORNIA, N.A., a national banking association ("Bank").
RECITALS:


A. Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated as of February 27, 2003 (the "Agreement"), pursuant to which
Bank agreed to extend various credit facilities to Borrower in the amounts
provided for therein.


B. Pursuant to the terms and conditions of the Agreement, Bank made available to
Borrower, among other credit facilities, a Nonrevolving-To-Term Loan Commitment,
providing for Nonrevolving-To-Term Loans by Bank to Borrower during the period
from the date of the Agreement to but excluding June 1, 2004 in the aggregate
principal amount not to exceed Two Million Dollars ($2,000,000), which was
scheduled to convert subject to the terms of the Agreement on June 1, 2004 to a
five (5) year fully amortizing term loan maturing on June 1, 2009.


C. As of the date of this First Amendment, the aggregate outstanding principal
amount of all Nonrevolving-To-Term Loans under the Nonrevolving-To-Term Loan
Commitment is zero Dollars ($0).


D. Borrower has requested that Bank agree to make a term loan to FabTech, Inc.,
a Delaware corporation (“Guarantor”), in the principal amount of Five Million
Dollars ($5,000,000), rather than make the aforementioned Nonrevolving-To-Term
Loan Commitment available to Borrower, and Bank is agreeable to such request. In
connection with the making by Bank of such term loan to Guarantor, Guarantor has
executed or is about to execute various documents, instruments and agreements as
required by Bank to evidence Guarantor’s obligations thereunder.


E. Borrower and Bank desire to amend the Agreement to eliminate the
Nonrevolving-To-Term Loan Commitment, subject, however, to the terms and
conditions of this First Amendment.




AGREEMENT:


In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:


1.   Defined Terms. Initially capitalized terms used herein which are not
otherwise defined shall have the meanings assigned thereto in the Agreement.


2.   Amendments to the Agreement.


(a) Section 1 of the Agreement is hereby amended by adding a definition of
“Guarantor Loan” thereto in the appropriate alphabetical order, which shall read
in full as follows:


   “Guarantor Loan’ shall mean that certain term loan to be made by Bank to
Guarantor in the principal amount of Five Million Dollars ($5,000,000), and
evidenced by the Guarantor Note.”


(b) Section 1 of the Agreement is hereby further amended by adding a definition
of “Guarantor Note” thereto in the appropriate alphabetical order, which shall
read in full as follows:



    1   

--------------------------------------------------------------------------------

 

 
   “Guarantor Note’ shall mean that certain term note dated April 9, 2004,
issued by Guarantor in favor of Bank in the original principal amount of Five
Million Dollars ($5,000,000).”


(c) The definition of "Nonrevolving-To-Term Loan Commitment" appearing in
Section 1 of the Agreement is hereby deleted in its entirety.


(d) The definition of "Nonrevolving-To-Term Note" appearing in Section 1 of the
Agreement is hereby deleted in its entirety.


(e) The definitions of “Notes” and “Note” appearing in Section 1 of the
Agreement are hereby amended to read in full as follows:


   “ ‘Notes’ and ‘Note’ shall mean, respectively, (a) the Revolving Note and the
Acquisition Note, and (b) either of such Notes.”


(f) The definition of “Permitted Guaranty Obligations” appearing in Section 1 of
the Agreement is hereby amended to read in full as follows:


   “ ‘Permitted Guaranty Obligations’ shall mean:
 

  (a) Guaranty Obligations existing on the date of this Agreement, and
refinancings, renewals, extensions or amendments that do not increase the amount
thereof;   (b)  Guaranty Obligations under the Loan Documents;   (c) Guaranty
Obligations owed to Borrower or any of its Subsidiaries; and   (d) Guaranty
Obligations of Borrower to Bank in connection with the Guarantor Loan.”

         
(g) The definition of “Permitted Indebtedness” appearing in Section 1 of the
Agreement is hereby amended by (i) deleting the word “and” appearing at the end
of subsection (j) thereof, (ii) substituting a semicolon and the word “and” for
the period appearing at the end of subsection (k), and (iii) adding a new
subsection (l) thereto, which shall read in full as follows:


   “(l) Indebtedness of Guarantor to Bank under the Guarantor Note.”


(h) Section 2.3 of the Agreement is hereby amended to read in full as follows:


   “2.3 Nonrevolving-To-Term Loan Commitment. [Intentionally Deleted.]”


(i) Section 2.4(c) of the Agreement is hereby deleted in its entirety.


(j) Section 2.9(a) of the Agreement is hereby amended to read in full as
follows:


   “(a) [Intentionally Deleted.]”


(k) Section 4.1(h) of the Agreement is hereby amended to read in full as
follows:


   “(h) [Intentionally Deleted]; and”


(l) Section 7.10 of the Agreement is hereby amended by substituting the amount
“Twenty-Five Million Dollars ($25,000,000)” for the amount “Sixteen Million
Dollars ($16,000,000)” appearing in the last line thereof.



    2  

--------------------------------------------------------------------------------

 

 
3.   Effectiveness of this First Amendment. This First Amendment shall become
effective as of the date hereof when, and only when, Bank shall have received
all of the following, in form and substance satisfactory to Bank:


(a)   A counterpart of this First Amendment, duly executed by Borrower and
acknowledged by Guarantor where indicated hereinbelow;


(b)   A legal fee in connection with the preparation of this First Amendment in
the sum of Six Hundred Dollars ($600); and


(c)   Such other documents, instruments or agreements as Bank may reasonably
deem necessary.


4.   Ratification.


(a)   Except as specifically amended hereinabove, the Agreement shall remain in
full force and effect and is hereby ratified and confirmed; and


(b)   Upon the effectiveness of this First Amendment, each reference in the
Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of like
import referring to the Agreement shall mean and be a reference to the Agreement
as amended by this First Amendment.


5.   Representations and Warranties. Borrower represents and warrants as
follows:


(a)   Each of the representations and warranties contained in Section 5 of the
Agreement, as amended hereby, is hereby reaffirmed as of the date hereof, each
as if set forth herein;


(b)   The execution, delivery and performance of this First Amendment are within
Borrower's corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower;


(c)   This First Amendment is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms; and


(d)   No event has occurred and is continuing or would result from this First
Amendment which constitutes an Event of Default under the Agreement, or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


6.   Governing Law. This First Amendment shall be deemed a contract under and
subject to, and shall be construed for all purposes and in accordance with, the
laws of the State of California.


7.   Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
  3  

--------------------------------------------------------------------------------

 



WITNESS the due execution hereof as of the date first above written.
 

“Borrower”               DIODES INCORPORATED               By: /s/ Carl Wertz  
               Carl Wertz            Chief Financial Officer             “Bank”
              UNION BANK OF CALIFORNIA, N.A.               By: /s/ John Kase    
          Title: Vice President      



Acknowledgment of Guarantor


The undersigned, as Guarantor pursuant to that certain Continuing Guaranty dated
as of December 1, 2000 (the "Guaranty"), hereby consents to the foregoing First
Amendment and acknowledges and agrees, without in any manner limiting or
qualifying its obligations under the Guaranty, that payment of the Obligations
(as such term is defined in the Guaranty) and the punctual and faithful
performance, keeping, observance and fulfillment by Borrower of all of the
agreements, conditions, covenants and obligations of Borrower contained in the
Agreement are and continue to be unconditionally guaranteed by the undersigned
pursuant to the Guaranty.



FABTECH, INC.               By: /s/ Carol Haverkamp               Title: CFO    
 

 
 

       

--------------------------------------------------------------------------------

 

 


 



